*150OPINION OF COURT.
The following is taken, verbatim, from the opinion.
LEMERT, J.
The record in this case is not clear as to the throwing of a bottle in the river, as to whether or not that bottle was thrown in the river by Andrews or Parker, but the evidence fails to show as to what, if anything, was in that bottle, that is, the contents of the bottle. The evidence tends to show that there were some packages of some kind placed in the car, but the evidence fails to show what was in those packages. The evidence further fails to show that they were the same packages placed in the car as testified to by the Prohibition Officers, that were taken from the car after the apprehension or arrest of Parker.
The affidavit in this case charged the defendant below with possessing intoxicating liquors, to-wit, whiskey. We fail to find any place in the record that the evidence shows that Frank Parker at any time possessed any whiskey. There were some exhibits introduced in evidence in this case by the State, over the objection of the defendant, and the record fails to show that the exhibits were whiskey or that they were in the possession at any time of Frank Parker. In fact, the only evidence in this record tending to show that Parker possessed any whiskey was the statement of the Sheriff, Henery, and Yates, that they saw Parker throw a bottle into the river, and the plaintiff in error denies having thrown any such bottle into the liver.
To find the defendant guilty in this case the Court must guess, surmise or presume, that whatever was thrown in the river was a bottle, and must further presume that that bottle contained whiskey; otherwise the plaintiff in error could not be found guilty.
We therefore find from the record in this case that the finding 'and judgment of the court below was against the manifest weight of the evidence and that the record fails to show the guilt of the plaintiff in error beyond a reasonable doubt.
(Shields and Houck, JJ., concur.)